         Case 1:18-cv-05887-SDA Document 248 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        2/2/2021
 Jose Pareja, individually and on behalf of all
 others similarly situated,

                                Plaintiff,                   1:18-cv-05887 (SDA)

                    -against-                                ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The deadline for the parties to file a stipulation of dismissal attaching the fully executed

Settlement Agreement was February 1, 2021. (Order, ECF No. 246.) As no such stipulation has

been filed, it is hereby Ordered that, no later February 9, 2021, Defendants’ counsel shall either:

(1) file a stipulation attaching the fully executed Settlement Agreement; or (2) file a motion,

pursuant to Local Civil Rule 1.4, to withdraw as counsel.

SO ORDERED.

DATED:         New York, New York
               February 2, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
